Citation Nr: 1146879	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-07 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the character of the appellant's discharge is a bar to VA benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The appellant served on active duty from July 1962 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 administrative denial by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issue of entitlement to service connection for a psychiatric disorder has been raised by the record, see December 2011 Written Brief Presentation on page 2, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidence is needed before it may decide the issue on appeal.  Specifically, the appellant's service treatment records and service personnel records are not in the claims file.  The service treatment records appear to have been associated with the claims file in 1965, when VA issued an administrative decision determining that the appellant's discharge was under dishonorable conditions and that the appellant was not entitled to benefits under the laws administered by VA.  (The Board notes that the issue is not one involving a previously-denied claim, as the appellant was never informed of the January 1965 administrative decision.)  However, the record reflects that in February 1968, VA sent an envelope containing Army records to the Department of the Army to the Office of the Adjutant General in St. Louis, Missouri.  See letter.  There is no indication that the records were sent back to VA.

There is a document, dated August 2005, which appears to be a request by the National Personnel Records Center (NPRC) to the Records Management Center (RMC) in St. Louis, for records that would be contained in the appellant's service records and that such records were "enclosed."  See NA Form 13160, Fax Request for Military Records/Information.  Regardless, none of the appellant's service records (treatment or personnel) are currently in the claims file.  

VA's January 1965 determination that the appellant was barred from VA benefits was based upon a review of the appellant's service records.  It does not appear that the RO in its 2007 decision reviewed the appellant's service records.  These records are relevant to the issue on appeal, as the RO's finding that the appellant's character of discharge was under dishonorable conditions is based upon a finding that the appellant had a pattern of misconduct during service.  Therefore, these records must be obtained before the Board can make a determination as to the appellant's character of discharge.

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should contact both the NPRC and the RMC and request all documents pertaining to the appellant's service-both the treatment and personnel records.  If the facility or facilities do not have the records or have some of the records, the RO/AMC should consider contacting the Department of the Army, to include the Office the Adjutant General and the Army Administration Center, and any other office(s) that would possibly have the appellant's service treatment records and/or service personnel records to see if they have the appellant's service treatment and personnel records.  

If attempts to obtain the service records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify the appellant of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issue of whether the character of the appellant's discharge is a bar to VA benefits.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

